      Case 2:17-cv-00015-SEH Document 178 Filed 04/10/19 Page 1 of 2



W. Anderson Forsythe
Adam Warren
MOULTON BELLINGHAM PC
27 North 27th Street, Suite 1900
P.O. Box 2559
Billings, Montana 59103-2559
Telephone: (406) 248-7731
Andy.Forsythe@moultonbellingham.com
Adam.Warren@moultonbellingham.com

     Attorneys for Defendants


               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                          BUTTE DIVISION


 ERIK POWELL,                                      Cause No. CV 17-15-BU-SEH

                                 Plaintiff,

       -vs-                                             STIPULATION FOR
                                                         DISMISSAL WITH
 MONTANA STATE UNIVERSITY,                                 PREJUDICE
 DR. ROBERT MOKWA, and JYL
 SHAFFER, employees of Montana
 State University, sued in their official
 capacity,

                             Defendants.


     IT IS HEREBY STIPULATED, by and between the parties to the

above-captioned case, through counsel, that the same be dismissed, with



                                MOULTON BELLINGHAM PC
                                  ATTORNEYS AT LAW
       Case 2:17-cv-00015-SEH Document 178 Filed 04/10/19 Page 2 of 2



prejudice, as fully and finally compromised. Each party to bear its own costs

and attorneys’ fees.

     DATED this 10th day of April, 2019.

                                    HARVEY & BINNALL, PLLC



                                    By:__/s/ Jesse R. Binnall _____
                                       JESSE R. BINNALL
                                       LINDSAY McKASSON
                                       717 King Street, Suite 300
                                       Alexandria, Virginia 22314

                                    and

                                        Matthew G. Monforton
                                        Monforton Law Offices, PLLC
                                        32 Kelly Court
                                        Bozeman, Montana 59718

                                        ATTORNEYS FOR PLAINTIFF

                                    MOULTON BELLINGHAM PC



                                    By:__/s/ W. Anderson Forsythe_______
                                       W. ANDERSON FORSYTHE
                                       ADAM WARREN
                                       27 North 27th Street, Suite 1900
                                       P.O. Box 2559
                                       Billings, Montana 59103-2559
                                       ATTORNEYS FOR DEFENDANTS


                                       2
                              MOULTON BELLINGHAM PC
                                ATTORNEYS AT LAW
